DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 3/25/2021 is acknowledged.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

3.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U S2014/0217399).
	Re claims 1, 4 & 5, Wu teaches, Figs. 1A and/or 4A, [0032-0037], a display panel, wherein the display panel comprises an array substrate, wherein the array substrate comprises: 
-a substrate (11); 
-a first gate layer (G) formed on the substrate (11); 
-a pixel array layer (T11, T12, ES, E3, I1 and/or I2) formed on the first gate layer (G); and 
-a second gate layer (E1, P, E2) formed on the pixel array layer, 
wherein the second gate layer comprises a first electrode layer (E1), a sensing layer (photo sensing element P) and a second electrode layer (E2), the sensing layer (P) is formed on the first electrode layer (E1), and the second electrode layer (E2) is formed on the sensing layer (P), and
wherein the sensing layer (P) is a photovoltaic sensing layer (e.g. photo sensing element)

    PNG
    media_image1.png
    660
    628
    media_image1.png
    Greyscale

	Re claim 2, Wu teaches, Fig. 1A, [0036-0037], the pixel array layer comprises: 
a first gate insulating layer (T11) formed on the first gate layer (G); 
an active layer (T12) formed on the first gate insulating layer (T11); 
a second gate insulating layer (ES) formed on the active layer (T12), wherein the second gate insulating layer (ES) is provided with a first via hole; 
a metal layer (E3, E4) formed on the second gate insulating layer (ES), wherein the metal layer (E3, 4) is in contact with the active layer (T12) through the first via hole, and the metal layer (E3, 4) is provided with a second via hole (formed between E3, E4); and 
an interlayer insulating layer (I1, I2, I3) formed on the metal layer (E3, 4), wherein the interlayer insulating layer (I1, I2, I3) is in contact with the second gate insulating layer (ES) through the second via hole, the interlayer insulating layer (I1-3) is provided with a 
Re claim 3, Wu teaches the active layer (T12) comprises single crystalline silicon, polycrystalline silicon, or indium gallium zinc oxide (e.g. IGZO) [0036].
4.	Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gou et al. (US 2020/0012369). 
	Re claims 1, 4 & 5, Gou teaches, Fig. 1, [0033], a display panel, wherein the display panel comprises an array substrate, wherein the array substrate comprises: 
-a substrate (indicated); 
-a first gate layer (indicated) formed on the substrate; 
-a pixel array layer (indicated) formed on the first gate layer (G); and 
-a second gate layer (20) formed on the pixel array layer, 
wherein the second gate layer (20) comprises a first electrode layer (23), a sensing layer (pressure sensitive layer 22) and a second electrode layer (21), the sensing layer (22) is formed on the first electrode layer (23), and the second electrode layer (21) is formed on the sensing layer (22), and
wherein the sensing layer (22) is a pressure-sensitive sensing layer. 

    PNG
    media_image2.png
    487
    554
    media_image2.png
    Greyscale

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/3/21